01

02

03

04

05                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
06                                   AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. CR19-101-RSL
                                          )
08          Plaintiff,                    )
                                          )
09          v.                            )           DETENTION ORDER
                                          )
10   TRAVIS WAYNE PRUETT,                 )
       aka TRAVIS WAYNE PRUITT,           )
11          Defendant.                    )
     ____________________________________ )
12

13 Offenses charged:

14 Count 1 – Possession of methamphetamine (misdemeanor)

15 Count 2 – Possession of Methamphetamine and Heroin with Intent to Distribute,

16           500+ gr of mixture or substance containing methamphetamine

17 Count 3 – Possession Methamphetamine, heroin and cocaine with intent to distribute,

18            100 gr. Or more of a substance containing heroin

19 Count 4 – Possession of methamphetamine (misdemeanor)

20 Asset Forfeiture Allegations

21 Date of Detention Hearing:     November 14, 2019

22         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and



     DETENTION ORDER
     PAGE -1
01 based upon the factual findings and statement of reasons for detention hereafter set forth,

02 finds that no condition or combination of conditions which defendant can meet will

03 reasonably assure the appearance of defendant as required and the safety of other persons and

04 the community.

05         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

06      (1) There is a rebuttable presumption of detention in this case, both as to dangerousness

07         and flight risk, based upon the nature of the charges in Counts 2 and 3, and the fact

08         that the return of the Indictment establishes probable cause to support those charges.

09         Defendant has presented nothing to rebut the presumption.

10      (2) Defendant has a lengthy criminal record, both as a juvenile and as an adult. He has

11         had several failures to appear in state courts, leading to the issuance of warrants.

12         Some of his offenses were criminal activity while under court supervision.

13      (3) When officers attempted to arrest him in this case, he fled, and officers pursued him

14         and took him into custody. His record includes convictions for resisting arrest and

15         obstructing law enforcement officers.

16      (4) Defendant reported a long and significant history of using controlled substances. That

17         abuse apparently continues, despite his participation in treatment programs.

18      (5) He is unemployed.

19      (6) Defendant offered nothing at this time to support his request for release. His counsel,

20         however, requested the opportunity to develop a workable release plan.

21 It is therefore ORDERED:

22      1. Defendant shall be detained pending trial and committed to the custody of the



     DETENTION ORDER
     PAGE -2
01        Attorney General for confinement in a correction facility separate, to the extent

02        practicable, from persons awaiting or serving sentences or being held in custody

03        pending appeal;

04     2. Defendant shall be afforded reasonable opportunity for private consultation with

05        counsel;

06     3. On order of the United States or on request of an attorney for the Government, the

07        person in charge of the corrections facility in which defendant is confined shall deliver

08        the defendant to a United States Marshal for the purpose of an appearance in

09        connection with a court proceeding; and

10     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

11        for the defendant, to the United States Marshal, and to the United States Pretrial

12        Services Officer.

13     5. This Order is without prejudice to an application to re-open the Detention Hearing

14        when and if defense counsel complies with 18 U.S.C. Sec. 3142(f).

15                DATED this 14th day of November, 2019.

16                                              s/ John L. Weinberg
                                                United States Magistrate Judge
17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
